United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-2655
                       ___________________________

                       Bulmaro Amadeo Vasquez-Perez

                            lllllllllllllllllllllPetitioner

                                          v.

            Eric H. Holder, Jr., Attorney General of the United States

                           lllllllllllllllllllllRespondent
                                   ____________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                                 ____________

                           Submitted: March 10, 2015
                             Filed: March 13, 2015
                                 [Unpublished]
                                 ____________

Before LOKEN, BOWMAN, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Guatemalan citizen Bulmaro Amadeo Vasquez-Perez petitions for review of
an order of the Board of Immigration Appeals upholding an immigration judge’s
decision to deny asylum and withholding of removal based on past persecution or a
well-founded fear of future persecution because of his membership in a particular
social group. We have carefully considered the issues that are properly before us,1
see De Castro-Gutierrez v. Holder, 713 F.3d 375, 379 (8th Cir. 2013) (standard of
review), and we conclude, based on well-established precedent, that Vasquez-Perez
failed to show that the social group in which he claims membership is a particular
social group for purposes of asylum protection. See Ortiz-Puentes v. Holder, 662
F.3d 481, 483 (8th Cir. 2011). We deny the petition for review. See 8th Cir. R. 47B.
                       ______________________________




      1
       We do not review those rulings below that Vasquez-Perez does not
meaningfully challenge in his brief, nor do we review his new and unexhausted
contentions about particular social groups.

                                        -2-